Citation Nr: 0520820	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral disc disease with mechanical low back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from August 1974 to August 
2000.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office, which, in part, granted 
service connection and ultimately assigned a 10 percent 
evaluation for lumbosacral disc disease with mechanical low 
back pain.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the disability rating 
appellate issue as that delineated on the title page of this 
decision.  A June 2003 Travel Board hearing was held before 
the undersigned Board Member.  In January 2004, the Board 
remanded the case to the St. Petersburg Regional Office for 
additional evidentiary development.  Development was 
undertaken through the Appeals Management Center in 
Washington, D.C.  There is some indication appellant has 
moved to Texas, so another RO may ultimately end up with 
jurisdiction of the claims file, but it appears it is still 
administratively placed with St. Petersburg.

To the extent appellant may be raising additional issues, he 
should make that intention clear to the RO in order for the 
RO to take appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994).  The case is now ready for the Board's appellate 
determination of the issue on the title page.


FINDINGS OF FACT

1.  Appellant's service-connected low back disability is 
manifested primarily by complaints of low back pain, no more 
than mildly restricted overall back motion with forward 
flexion at least 75 degrees or more, occasional back pain 
exacerbations with muscle spasms and tenderness, and 
radiographic evidence of discogenic disease.  Appellant has 
not described any intervertebral disc syndrome episodes for 
which bed rest has been prescribed by a physician.  

2.  Any lumbosacral strain or restricted overall lumbar back 
motion cannot be reasonably characterized as more nearly 
severe in degree.  No severe sensory or motor impairment in 
the lower extremities or incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months attributable to the service-
connected back disability have been clinically reported.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but no 
more, for the service-connected lumbosacral disc disease with 
mechanical low back pain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Codes 5292, 5293, and 5295 
(effective prior to September 26, 2003) and Codes 5237 and 
5243 (effective on and subsequent to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the appellate issue, particularly in light of 
the Board's partial allowance of this issue in its decision 
herein.  A comprehensive medical history, detailed clinical 
findings, and other relevant evidence with respect to the 
back disability over the years are documented in the claims 
folder.  VA examinations were conducted with respect to the 
back disability.  Pursuant to a January 2004 Board remand, 
additional clinical records were sought and an appropriate VA 
examination was conducted in May 2004.  Appellant has also 
submitted numerous post-service military clinical records in 
support of the claim.  Said clinical records and examinations 
are sufficiently detailed and comprehensive regarding the 
nature and severity of the service-connected back disability 
at issue, and provide a clear picture of all relevant 
symptoms and findings.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.

It does not appear that appellant or his representative has 
informed the VA of the existence of any available, 
additional, specific competent evidence that might prove to 
be material concerning said appellate issue in question.  See 
appellant's August 2004 written statement that he had 
provided all known records.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice must be provided to a claimant prior 
to the initial unfavorable agency of original jurisdiction 
decision on a service-connection claim.  In the instant case, 
the initial rating decisions on appellant's disability rating 
claim in question were rendered prior to the VCAA and, thus, 
a pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  In any event, the RO 
issued January and February 2004 VCAA notices on said claim 
on appeal, which specifically advised the appellant as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issue on appeal.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected back 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Appellant's service medical records reveal that in the mid-
1980's, he had complaints of low back pain after lifting a 
television.  No radicular symptoms were reported and an x-ray 
of the lumbosacral spine was unremarkable.  In the 1990's, he 
had complaints of low back pain with radiating pain down the 
lower extremities.  An x-ray revealed mild disc space 
narrowing at L4-L5.  Prescribed treatment included 
medication, rest, range of motion exercises, and restriction 
of strenuous activities.  On April 2000 VA examination, 
conducted prior to service discharge, appellant's back 
exhibited forward flexion to greater than 90 degrees, 
backward extension to greater than 40 degrees, lateroflexion 
to greater than 35 degrees, bilaterally, and rotation to 90 
degrees, bilaterally, without discomfort or limitation.  
Diagnoses included stable mechanical low back pain, with last 
episode two years ago, not resulting in interference with 
normal activities.  Physical therapy clinical records 
indicated that in August 2000, ranges of back motion were 
limited 20 percent in forward flexion and 50 percent each in 
backward extension, lateroflexion, and rotation.  The lower 
extremities had "5/5" strength.  Other clinical records 
revealed that left sciatic pain was assessed that month.

May and August 2000 rating decisions, in effect, granted 
service connection and assigned a 10 percent evaluation for 
lumbosacral disc disease with mechanical low back pain, 
effective September 1, 2000.

Post-service military outpatient treatment records indicated 
that in September 2000, an MRI of the lumbar spine was 
interpreted as showing disc bulges at L3-L4 and L4-L5, 
possibly with associated annular tears.  A September 2000 x-
ray of the lumbar spine was unremarkable, except for mild 
disc space narrowing at L4-L5.  In November 2000, it was 
reported that appellant had experienced low back pain 
occasionally radiating down the left lower extremity; and 
that physical therapy and anti-inflammatory medication had 
not significantly improved his symptoms.  Clinically, a 
straight leg raising test was negative and sensation and 
reflexes in the lower extremities were normal.  X-rays and an 
MRI of the lumbar spine were reviewed and interpreted as 
showing degenerative disc disease at L3-L4 and L4-L5 without 
disk herniation or nerve root compression.  Chronic low back 
pain without radiculopathy was assessed.  In March 2001, 
appellant reported that his low back symptoms were relatively 
stable.  Avoidance of high-impact activities was recommended.

On June 2001 VA examination, appellant reported having low 
back pain radiating down the left lower extremity; that the 
pain was "there basically all the time"; that it was 
usually worse in the morning; and that it very limited any 
strenuous activities.  He stated that his pain was 2-3 on a 
scale of 0-10; that he did not have flare-ups because the 
pain was chronic; that he utilized over-the-counter 
analgesics and muscle relaxants; and that he did not utilize 
crutches, braces, or other prosthetics.  He was attending 
school full-time and was not employed.  Clinically, there was 
no palpable back tenderness.  The back exhibited forward 
flexion to 100 degrees and backward extension to 20 degrees, 
without difficulty or pain noted.  He was able to walk on his 
heels and toes and rotate the trunk without difficulty.  A 
straight leg raising test was negative to 80 degrees.  
Mechanical low back pain was diagnosed.  The examiner, a 
physician assistant, stated that the mechanical low back pain 
interfered with appellant's occupation and daily activities, 
since it precluded any strenuous activities, such as jogging, 
and limited walking and standing.  

A September 2001 private clinical report indicated that 
although appellant had an annular tear at L4-L5, his symptoms 
had mostly resolved with interlaminar placement of 
triamcinolone, with almost 90 percent reduction in pain.  His 
pain was 0-1 out of 10 and appellant described the results as 
"great", allowing him to return to most activities of daily 
living.  Clinically, the lumbar spine exhibited full range of 
motion without tenderness, radiculopathy, or neurologic 
deficits.

Post-service military outpatient treatment records indicated 
that in December 2001, appellant reported that he had acute 
exacerbations of low back pain at times; and that Percocet 
had not been very effective for his low back pain.  
Clinically, he was able to slowly lay down on his back on the 
examining table.  A straight leg raising test was negative.  
Moderate tenderness to palpation in the lower lumbosacral 
area was noted.  Deep tendon reflexes were equal and 
symmetrical.  Acute exacerbation of chronic low back pain was 
assessed and conservative treatment was prescribed.  In 
January 2002, appellant reported an episode of low back pain 
the previous month that lasted about eight days, for which he 
was prescribed Percocet and MS Contin.  He reportedly had 
about two or three episodes of back pain per year that 
typically lasted 7-10 days; that his constant back pain that 
was 1-2 out of 10 on a scale of 1-10 would increase during 
these episodes to 8-10; and that the back pain would radiate 
down the buttocks to his knees.  Clinically, the lumbar spine 
was nontender to palpation.  A straight leg raising test was 
negative.  Although the lower extremities had decreased 
sensation, muscle strength was "5/5."  Stretching and other 
exercises were prescribed.  Later that month, appellant 
reported that he was a full-time student.  He reported that 
Percocet and MS Contin prescribed for his low back strain had 
relieved his discomfort; that currently, he had back pain 
almost daily but that it was tolerable; and that his only 
exercise was walking between classes.  

Post-service military outpatient treatment records indicated 
that in April 2003, appellant reported that his low back pain 
radiated laterally around the flanks.  He denied any current 
numbness/tingling down the legs.  He complained that it was 
difficult to bend over and that he ambulated "carefully."  
Pain management treatment and physical therapy reportedly had 
provided only temporary relief.  His current pain scale was 
"5/10."  He sat in a guarded position and ambulated in a 
guarded fashion.  There was no back tenderness on palpation.  
Significantly, paraspinal muscle spasms and restricted back 
motions due to pain were noted.  Later that month, his gait 
was normal; lumbar range of motion was described as 
maintained for age and body habitus; no palpable muscle spasm 
was apparent; motor strength was "5/5'; reflexes were "2+" 
and equal; and sensation was intact.  An MRI revealed mild 
degeneration of the L3-L4 and L4-L5 disks with mild foraminal 
narrowing but no significant neural impingement.  In May 
2003, appellant reported having 3-8 attacks per year of very 
severe low back pain which radiated down the buttocks to the 
knees with occasional tingling in the feet.  He had never had 
back surgery and refused to consider surgery.  He had 
received various conservative therapies; and episodes usually 
resolved spontaneously within a week to a month.  Clinically, 
gait was normal and muscle strength was "5/5."  Deep tendon 
reflexes were "2+" throughout and no pathological reflexes 
were apparent.  Lumbar range of motion was described as 
preserved.  Significantly, an MRI scan of the lumbar spine 
was interpreted as showing no foraminal/central canal 
stenosis or disk herniation.  Although there was some 
desiccation at L3-L4 and L4-L5, the disks were described as 
not significantly collapsed and all other disks were noted to 
be healthy.  The assessment was "mechanical back pain which 
is intermittent in nature and not according to [appellant] 
all that serious."  A lumbar spine support brace was 
recommended for use during his intermittent attacks.

During a June 2003 Travel Board hearing, appellant testified, 
at T.5-7, that he very seldom received treatment for his 
back; that he refused to have back surgery; that he utilized 
a comfortable back support with chambers that conformed to 
his body; that his back pain was usually about 3-4 on a pain 
scale of 0-10; and that he experienced about 3-8 severe back 
pain exacerbations per year, for which he would not seek 
treatment by physicians.

On May 2004 VA orthopedic examination, an orthopedic surgeon 
specifically noted that the claims file had been reviewed.  
It was reported that appellant experienced flare-ups about 4-
6 times per year, lasting as much as a full week; and that 
treatment involved decreasing activities and utilization of 
over-the-counter medication.  He was currently able to sit 
for about 30 minutes, stand or walk for 20 minutes, and lift 
20 pounds.  Appellant utilized an OrthoPak with pneumatic 
decompression device when he experienced an occasional flare-
up, and stated that this provided him some relief.  He 
reportedly had been a student in accounting from 2000 to 
December 2003 and was now seeking employment.  Clinically, 
there was minimal tenderness across the low back with no 
muscle spasms.  The back exhibited 75 degrees' flexion; 20 
degrees' backward extension; 20 degrees' lateroflexion, 
bilaterally; and 40 degrees' rotation, bilaterally.  He was 
able to walk on his heels and toes and climb on the examining 
table without difficulty.  Deep tendon reflexes were "2+" 
at the knees and ankles.  A straight leg raising test was 
negative.  X-rays of the lumbosacral spine revealed minimal 
degenerative discogenic disease at L3-L4 and L4-L5.  An MRI 
showed an L4-L5 paracentral protrusion and L3-L4 and L5-S1 
bulges.  The diagnosis was mild to moderate lumbago with mild 
degenerative disk disease without radiculopathy.  The 
examiner noted that there was no evidence of exacerbation or 
pain, fatigue, weakness, or lack of endurance on repetitive 
use.  

It should explained that service connection is in effect for 
lumbosacral disc disease with mechanical low back pain, which 
the originating agency has coded under Diagnostic Codes 5295 
and 5293, codes for rating lumbosacral strain and 
intervertebral disc syndrome.  During the pendency of this 
appeal, the VA's rating schedule for rating the back was 
amended, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  Under the amended 
regulations, spinal disabilities are rated in accordance with 
a General Rating Formula for Diseases and Injuries of the 
Spine, which encompasses limitation of motion and other 
orthopedic symptomatology.  It should be pointed out, 
however, that the revised rating criteria may not be applied 
to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  The Board will apply the old and 
the new criteria, whichever are more favorable, to the claim 
at issue.

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected low back 
disability.  Under the old criteria effective prior to 
September 26, 2003, slight limitation of motion of the lumbar 
segment of the spine may be assigned a 10 percent evaluation.  
A 20 percent evaluation required moderate limitation of 
motion.  A 40 percent evaluation required severe limitation 
of motion.  38 C.F.R. Part 4, Code 5292.  Under Diagnostic 
Code 5295, a 10 percent evaluation may be assigned for 
lumbosacral strain where there is characteristic pain on 
motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation may also be assigned if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. Part 4, Code 5295.

Under Diagnostic Code 5293, a 10 percent evaluation may be 
assigned for mild intervertebral disc syndrome.  A 20 percent 
evaluation required moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent evaluation required 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerks or 
other neurologic findings appropriate to site of the diseased 
disc, with little intermittent relief.  38 C.F.R. Part 4, 
Code 5293.

The new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides, in 
pertinent part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

A 10 percent rating may be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating may be assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire...thoracolumbar spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following:...breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

In the new VA regulations effective September 26, 2003, the 
VA set out what normal ranges of back motion are as follows: 
Forward flexion of the back to 90 degrees; extension to 30 
degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.

Under the amended regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes Formula, either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5243, a maximum 60 percent rating may 
be assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  A 40 
percent rating requires incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 20 percent rating requires 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  NOTE 
(1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

On VA examinations dated in June 2001 and May 2004, forward 
flexion was at least 75 degrees, backward extension was at 
least 20 degrees, lateroflexion was 20 degrees, and rotation 
was 40 degrees.  Thus, appellant's back displayed no more 
than mild overall limitation of motion.  Thus, the overall 
restricted motions of the back do not meet the criteria for 
an initial evaluation in excess of the currently assigned 10 
percent under Code 5292 or the new General Rating Formula for 
Diseases and Injuries of the Spine.  

However, the Board has considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995), which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  With resolution 
of all reasonable doubt in appellant's favor, it is the 
Board's opinion that since appellant's low back disability 
occasionally undergoes acute exacerbations with increased 
back pain and muscle spasms, as the post-service military 
outpatient treatment records indicate, the criteria for an 
initial evaluation of 20 percent under Code 5295 have more 
nearly been approximated.  However, an initial evaluation in 
excess of 20 percent would not be warranted, since severe 
limitation of back motion or severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or abnormal mobility on forced motion has 
not been clinically shown or more nearly approximated.

Since the clinical evidence does not reveal that the 
appellant has severe paravertebral muscle spasms, loss of 
deep tendon reflexes, severe motor weakness/sensory 
diminishment of the lower extremities, or any foot drop, and 
incapacitating intervertebral disc syndrome episodes with bed 
rest prescribed by a physician have not been described by 
appellant or even alleged, an evaluation for the service-
connected back disability in excess of 20 percent is not 
warranted under Diagnostic Codes 5292, 5293, 5295, the new 
General Rating Formula for Diseases and Injuries of the 
Spine, or the new Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

In short, although mildly restricted overall motion of the 
low back was clinically shown, nevertheless appellant 
retained significant back movement and function.  His low 
back disability has not been shown to preclude ambulation, 
bending, or other functions, albeit these activities were 
apparently limited by back pain as contemplated by the 20 
percent rating awarded by the Board in the decision herein.  
Furthermore, his back pain was not described as excruciating 
in severity.  Any spinal discogenic disease has not been 
clinically shown to result in severe sensory or motor 
impairment in the lower extremities or incapacitating 
episodes having total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  In fact, even 
assuming arguendo that appellant has experienced occasional 
intervertebral disc syndrome episodes, these would not 
constitute "incapacitating" episodes since appellant's 
testimony indicates that bed rest has not been prescribed by 
a physician.  See NOTE (1), Diagnostic Code 5243.  The 20 
percent rating awarded herein by the Board for the service-
connected low back disability more than adequately 
compensates him for any functional impairment from that 
disability.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected low 
back disability presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The record 
does not indicate that he has been frequently hospitalized 
for said back disability or that it markedly interferes with 
employability.  


ORDER

An initial evaluation of 20 percent, but no more, for the 
service-connected lumbosacral disc disease with mechanical 
low back pain is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


